MEMORANDUM**
John Jose Gastanaga appeals from the district court’s judgment convicting him, pursuant to a jury verdict, of conspiracy to defraud the United States, in violation of 18 U.S.C. § 371; tax evasion, in violation of 26 U.S.C. § 7201; and obstruction of the due administration of the internal rev*227enue laws, in violation of 26 U.S.C. § 7212(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error the district court’s finding that a defendant is competent to stand trial. United States v. Frank, 956 F.2d 872, 874 (as amended) (9th Cir.1992).
Gastanaga contends that the district court erred by finding that he was competent to stand trial. We are unpersuaded.
The government bears the burden of proving competency by a preponderance of the evidence, and the evidence must be construed by this court in the light most favorable to the government. Frank, 956 F.2d at 874-75. Moreover, the district court “is free to assign greater weight to the findings of experts produced by the Government than to the opposing opinions of the medical witnesses produced by the defendant.” Id. at 875. The court heard experts from both sides and found that Gastanaga’s behavior was willfully uncooperative rather than an involuntary result of delusions. Therefore, we conclude the district court did not clearly err in finding Gastanaga competent to stand trial.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.